A.L. Rhoads, plaintiff in error, was convicted in the county court of Canadian county, and was sentenced to pay a fine of one hundred dollars. The judgment was entered May 25, 1910. An examination of the record fails to disclose any prejudicial error. All the questions raised by the petition have heretofore been settled by the decisions of this court. Finding no prejudicial error in the proceedings had, the judgment of the county court of Canadian county is affirmed, and the cause remanded thereto, with direction to enforce the judgment and sentence. *Page 704